Title: To Benjamin Franklin from –– Le Cordier, 28 September 1778: résumé
From: Le Cordier, ——
To: Franklin, Benjamin


<Port Louis, September 28, 1778, in French: We are told here that you have asked the King to grant the Americans the use of four French ports and that His Majesty had named Dunkirk, Marseilles, Port Louis, and either Bordeaux or Nantes. If such is the case, I beg you to employ me here, where I have served the Compagnie des Indes since 1737. Dealing with merchandise and getting it ready for auction is my specialty and I have worked in that line for a number of shipowners in St. Malo and Lorient. I own commodious magazines in Port Louis.>
